Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 1, filed 05/19/2022, with respect to objections to the claims have been fully considered and are persuasive.  The objection of the claims has been withdrawn. It is noted that the Examiner’s Amendment below has corrected approved to correct additional minor informalities. 
Applicant’s arguments, see Page 1 and 2, filed 05/19/2022, with respect to rejections under 35 USC 103 have been fully considered and are persuasive in light of the amended claims. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant; an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Muncy on 06-15-2022.
The application has been amended as follows:
Regarding Claim 10 amend as follows:
The torque tool of claim 1, wherein the first member is disposed through an annular lid screwed to the barrel, the first member is rotatable relative to the barrel; an inner wall of the barrel circumferential surface and unrotatably assembled with the first non- circular section; the first base member is screwed to the inner wall of the barrel; the at least one first elastic member is pinned to the first base member; the second member further includes a conical portion, the conical portion is tapered toward the elastic mechanism and abutted between the plurality of elastic arms; the at least one second elastic member and the second base member are rotatably pinned with each other; the at least one second elastic member includes a plurality of plate-form springs, distal ends of the plurality of plate-form springs and a distal end of the at least one first elastic member are axially offset from one another; the first base member includes a recession, the at least one first elastic member is partially and limitedly engaged within the recession; the first base member further includes a protrusion, the recession extends radially through the protrusion; another end of the barrel includes a socket portion, the socket portion has a non-circular circumferential surface; the inner wall of the barrel further includes a second non-circular section, the socket portion is unrotatably assembled with the second non-circular section; the non-circular circumferential surface of the socket portion includes at least one annular groove and at least one ring retainer engaged within the at least one annular groove, the at least one ring retainer is radially abutted against the second non-circular section; the first base member further includes a first driving hole extending toward the socket portion, and the second base member includes a second driving hole extending toward the socket portion.

Allowable Subject Matter & Reasons for Allowance
	Claim 1 has been amended to incorporate allowable subject matter as indicated in the previous office action mailed on 3/29/2022 and including a reason for allowance herein incorporated by reference. As such claim 1 is allowable.
	Claims 2-3-and 7-10 are allowable based on their dependence to allowable Claim 1.   
	Claims 1-3 and 7-10 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723